The judgment in this case was rendered June 20, 1921, and the bill of exceptions was presented to the presiding judge September 21, 1921, not within 90 days, as is required by section 3019 of the Code of 1907. It is essential to the jurisdiction of this court to consider a bill of exceptions that it discloses a compliance with this mandatory provision, and, failing to do so, the same will not be considered, notwithstanding no motion is made to strike same. Wrenn v. Baker, 15 Ala. App. 434, 73 So. 756, and cases there cited. As the bill of exceptions cannot be considered, and there being no assignment of error relating to the record proper, the judgment of the circuit court must be affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.